Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6 and 9 are rejected over Brandt et al. in Pub. No. US 2013/0223408 A1 (cited by the applicant), hereinafter referred to as Brandt, in view of the applicant’s own admission as prior art in the NPL document - 3GPP R2-165330, entitled “Dual Connectivity Link Switch” (page 3, lines 1-4), or description of prior art FIG. 2 (page 4, lines 5-24), hereinafter referred to as AAPA, or Xu et al. in Pub. No. US 2016/0323763 A1, hereinafter referred to as XU, or Ryu et al. in Pub. No. US 2016/0323805 A1, hereinafter referred to as Ryu.
 	Regarding claim 1, Brandt discloses a method for operating a network node, the method comprising: providing an indication of a time for switching a radio link for a user plane associated with a wireless communication device (see §0024, i.e. “The wireless network 102 .may include a serving .base station 106, The serving base station 106 may provide wireless (or unguided) data and/or voice service to the mobile station 104 via an air interface. The serving base station 106 may, for example, send data to the mobile-station 104 in a downlink (DL) direction, and may receive data from the mobile station 104 in an uplink (UL) direction”, wherein the UL/DL is or comprises at least one radio link; §0030, i.e. “a target base station 108, 
 	Brandt differs from the claim, it fails to disclose the feature of having the first network node operating in dual connectivity with a second network node, which is well known in the art and commonly applied in wireless communications field for providing dual controllability and fault recovery at both ends to further enhance the system reliability and performance.  The AAPA (page 3, lines 1-4, page 4, lines 5-24 in the original specification of the instant application), Xu (paragraphs [0008], [0009], [0067] and [0070]), and Ryu (paragraphs [0090], [0094], [0099] and [0100]), all teach such conventional feature.
  	Regarding claim 4, Brandt in view of AAPA/Xu/Ryu discloses that the transmission opportunity at the second network node or the transmission opportunity at the first network node is a next transmission opportunities following a time for providing the indication of the time box' switching the radio link” (see in particular §0040-0041, i.e. “the action time 222, 224, 226, 228, 230, 232 may be the number of frames unti1 the target, base station 108, 110, 112 will allocate a dedicated transmission opportunity for the mobile station 104 to transmit: a ranging request message using a fast ranging information element ... The serving base station 106 may determine a final action time 222, 224, 226, 228, 230, 232 based on information obtained by the serving 
  	Regarding claims 6 and 9, claims 6 and 9 are rejected for identical reasons as claims 1 and 4, except each claim is in an apparatus (i.e. a network node) claim format (see 106 or 400 in Brandt).
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Brandt in view of AAPA/XU/Ryu, as applied to claims 1 and 6 above, and further in view of Palat et al. in EP Application No. 2836047 A1 (cited by the applicant), hereinafter referred to as Palat.
 	Regarding claim 2, Brandt in view of AAPA/Xu/RYU fail to disclose that the time for switching is further based on an obtained indication of a transmission opportunity of the user plane data at the first network node, which is well known in the art and commonly applied in wireless communications field for providing adjusted time for user plane data transmission.  Palat, for example, from the similar field of endeavor, teach such conventional feature (see in particular §0023, i.e. “Upon transmission of the offloading response by the small cell eNB, the cell continues transmitting the data to the UE over small cell for a period of time, N, The period, 
 	Regarding claim 7, claim 7 is rejected for identical reason as claim 2, except the claim is in an apparatus (i.e. a network node) claim format (see 106 or 400 in Brandt).
Claims 3, 5, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brandt in view of AAPA/XU/Ryu, as applied to claims 1 and 6 above, and further in view of Gao et al. in Pub. No. US 2014/0328182 A1 (cited by the applicant), hereinafter referred to as Gao.
 	Regarding claim 3, Brandt in view of AAPA/XU/Ryu fail to disclose that the time for switching is further based on any one or more of: an amount of data, associated with the wireless communication device, in a transmit buffer of the first network node, an estimate of a bit rate of the first radio link, a first probability that the first network node schedules the wireless communication device at the transmission opportunity at the first network node, and a second probability that the second network node schedules the wireless communication device at the transmission opportunity at the second network node, which are also considered well known and commonly applied in wireless communications field for determining the time of switching for radio link.  Gao, for example, also from the similar field of endeavor, teaches such conventional features (see in particular §0034, i.e. “Feedback Information relating to a buffer condition can include information relating to usage of a data buffer for storing offloaded data that is 
 	Regarding claim 5, Brandt in view of AAPA/XU/Ryu, and further in view of Gao disclose further step of:  adapting a scheduling priority of the wireless communication device based on the indication of the time for switching the radio link (see in particular §0138, i.e. “The small cell may put single connection UE to have higher resource priority than the offloading UE” in Gao).
 	Regarding claims 8 and 10, claims 8 and 10 are rejected for identical reasons as claims 3 and 5, except each claim is in an apparatus (i.e. a network node) claim format (see 106 or 400 in Brandt).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Der Velde et al., Sivanesan et al. and Loehr et al. are all additionally cited to show the newly added feature of dual connectivity between network nodes in wireless communication network similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






AHH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465